Citation Nr: 0212517	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  91-39 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disorder of the left 
lower extremity. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  The development requested by the Board in 
its July 1997 remand has been accomplished, and this case is 
now ready for appellate review.
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  A current disorder of the left lower extremity due to in-
service symptomatology or pathology is not demonstrated


CONCLUSION OF LAW

A chronic disorder of the left lower extremity was not 
incurred during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that the VA's duties, 
as set out in the VCAA, have been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA codified as amended at 38 U.S.C.A. §§ 5102 and 
5103.  The veteran was notified of the evidence required for 
a grant of his claim by rating decision dated in November 
1989, statement of the case dated in October 1990, 
supplemental statements of the case dated in May 1990, 
December 1996 and June 2002, and letters mailed to the 
veteran in August 2001, March 2002 and June 2002.  The Board 
concludes that the discussion therein adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
as amended at 38 U.S.C.A. § 5103A.  The necessary evidence, 
to include reports from VA orthopedic and neurologic 
examinations dated in April 2002 as requested by the Board in 
its July 1997 remand, has been obtained by the RO, and the 
veteran has not identified any additional pertinent records 
for submission by himself or that need to be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II.  Facts/Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  The United States Court of Appeals for 
Veteran Claims stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability (emp. in 
orig.).  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).

With the above criteria in mind, the relevant evidence will 
be summarized.  The service medical records reflect visits to 
sick call for treatment for left leg pain that the veteran 
asserted was sustained during airborne training.  The 
diagnoses in-service included shin splints and possible 
tendonitis.  However, examinations of the veteran during 
service revealed no significant objective neurological or 
orthopedic findings pertaining to the left lower extremity, 
and the separation examination demonstrated no evidence or 
complaints of a left lower extremity disability.   

The veteran contends that he continues to suffer from a left 
lower extremity disability resulting from in-service airborne 
training.  There is "positive" evidence supporting this 
assertion in the form of a conclusion by a private physician 
in August 1996 that the veteran currently has "sciatic 
neuralgia secondary to a chronic left troch[a]nteric bursitis 
secondary to the trauma [the veteran] sustained in the army 
while practicing parachuting."  Additional private clinical 
evidence includes a report from a private physician dated in 
April 1989 referencing treatment for musculoskeletal pain in 
both legs, "especially" the left leg, since 1980.  

Weighed against the "positive" evidence summarized above 
are the reports from an August 1992 VA examination, which 
demonstrated no orthopedic condition in the lower extremity, 
and conclusions following the April 2002 VA examinations 
requested by the Board that there was no evidence of any 
current chronic neurologic or orthopedic disability which 
could be attributed to service.  The report from the April 
2002 neurological examination specifically indicated that 
extensive review of the claims file had been undertaken, and 
the report from the April 2002 orthopedic examination 
indicated that the "positive" private medical opinion dated 
in August 1996 referenced above had been considered.  The 
conclusions were supported by detailed current clinical 
findings, as well as reference to the lack of any significant 
in-service objective neurological findings and negative VA 
nerve conduction and electromyographic studies completed in 
November 1989.  

After reviewing the evidence of record as summarized above, 
the Board concludes that the veteran's claim must be denied.  
Particularly probative evidence in making this determination 
are the lack of any significant in-service clinical findings 
and the negative separation examination, and the VA 
examination reports detailed above which found no current 
neurologic or orthopedic residuals in the left lower 
extremity.  With regard to the "positive" evidence 
represented by the private physician's opinion dated in 1996, 
the adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  Moreover, the Board is "certainly free to discount 
the credibility of [a] physician's statement."  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  To a large extent, 
this "positive" evidence, in contrast to the April 2002 VA 
medical opinions which were documented to have been based on 
an actual review of the clinical history, appears to be based 
on a history provided by the veteran.  The Board is not bound 
by medical conclusions which are based solely on such 
assertions.  See Leshore v. Brown, 8 Vet. App. 406 (1995); 
Swann v. Brown, 5 Vet App 229 (1993).  

To the extent that the private medical opinion dated in 1996 
is not based on the veteran's statements, they are 
nevertheless not supported by direct citations to clinical 
evidence which demonstrates significant objective findings 
during service, or the period from separation from service 
until the time of this examination.  Moreover, the VA 
physician who conducted the April 2002 VA orthopedic 
examination specifically rejected this private medical 
conclusion.  The probative weight of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the analytical findings.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).  Given the lack of any significant 
objective evidence demonstrating a chronic left lower 
extremity disorder or continuity of symptomatology after 
service, the Board concludes that the probative weight of the 
"positive" evidence is overcome by that of the "negative."  
Accordingly, the claim for service connection for a left 
lower extremity disorder must be denied.  See Brammer, 3 Vet. 
App. at 223; (1992); Gilbert, 1 Vet. App. at 49.  


ORDER

Entitlement to service connection for a disorder of the left 
lower extremity is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

